McDONALD, Chief Justice
(concurring).
The evidence relied upon to establish plaintiff’s claim of being a child of Tom Burnett, and her claim of being legitimate by reason of the Oklahoma statute, is entirely circumstantial in character. To establish such claim, the burden was upon plaintiff to prove: First, that she was a child of Tom Burnett; second, that Tom Burnett and plaintiff's mother entered into a common law marriage; third, that the marriage took place prior to or at the time of conception; fourth, that plaintiff’s mother entered into the marriage in good faith.
To begin with, it is necessary to resort to inference to establish the marriage. Then it is necessary to pile inference upon inference to establish that the marriage took place before conception. Arid it is necessary again to pile inference upon inference to establish Jennie’s good faith. Elementary rules of circumstantial evidence forbid that this be done.
Our conclusion is reached, not upon the evidence tending to disprove the marriage, but upon the lack of any evidence of probative value tending to prove the essential facts.